DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24 & 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biskeborn et al. (US 2015/0043101).
In regard to claim 24, Biskeborn et al. discloses a tape (see Figures 1A & 1B), comprising: a magnetic medium (122); and a plurality of servo bands (see e.g., Figure 10B) written on the magnetic medium by a servo write head, wherein an entire TBS pattern is comprised of a first pattern and a second pattern (as shown in Figure 10B), wherein a height of a top portion of servo stripes of the second pattern is adjusted by a first distance, and wherein a height of a bottom portion of servo stripes of the first pattern is adjusted by a second distance (paragraph 0148: “an operation may trim the magnetic bars, preferably such that the tips of the bars are aligned along the edges of the servo tracks”, this inherently suggests that the heights of the servo stripes are adjusted).
NOTE: claim 24 recites operations comprising: 
“wherein servo patterns have been adjusted during manufacturing of the servo write head via operations comprising: performing tape dimensional stability (TDS) compensation by: performing a rotation of timing-based servo (TBS) patterns of a first servo band and a second servo band; and in response to the rotation of the TBS patterns of the first servo band and the second servo band, adjusting heights of top and bottom portions of servo stripes of servo frames of the TBS patterns to compensate for changes in a usable height of the servo stripes caused by the rotation…wherein a height of a top portion of servo stripes of the second pattern is adjusted by a first distance that is a first function of an azimuth angle and an angle of rotation, and wherein a height of a bottom portion of servo stripes of the first pattern is adjusted by a second distance that is a second function of the azimuth angle and the angle of rotation”.

Furthermore, claim 28 recites that 
“the TBS patterns are adjusted to compensate for an angular displacement between equivalent servo frames of the first servo band and the second servo band”.

However, these limitations are not significant patentable weight because: (a) they are not directed to the structure of the claimed “tape” itself; (b) they are directed to method steps involved in adjusting servo patterns during manufacturing of a servo write head; and (c) they do not appear to produce a “tape” that is structurally different from that of the prior art, such as the one disclosed by Biskeborn et al. For these reasons, claims 24 and 28 are deemed as anticipated by Biskeborn et al. See MPEP § 2113: “Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure”.
Allowable Subject Matter
Claims 1-5, 7, 9, 10, 12-23 & 25-27 are allowed over the prior art of record, in light of Applicant’s amendment to the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner advises that interviews typically last less than one hour, and are unlikely to result with any determination or decision regarding patentability, favorable or otherwise. Any proposed amendment to the claims, in an attempt to overcome a rejection, would require: (a) closer, more in-depth review of the applied reference(s); and/or (b) further and more extensive search by the Examiner, both of which could only be performed upon Applicant’s filing of a written response. For the same reasons, any arguments against the Examiner’s rejections (with or without proposed amendments), while to be fully considered, are unlikely to change the disposition of the claims within the limited amount of time allotted for interviews, and would be best presented by the Applicant in a written response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688